Citation Nr: 1500277	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-14 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In May 2014 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes a transcript of the May 2014 hearing, but does not include any additional relevant evidence.  The VBMS e-folder does not contain any documents.  


FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to herbicides during his military service.  

2.  The Veteran's diabetes mellitus is not attributable to service and was not manifest during or within one year of his separation from service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for diabetes mellitus are not met or approximated. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, service personnel records, and a VA medical record.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

In his April 2010 claim for service connection, the Veteran reported that he was being treated through the Kansas City VA health system (where he had been treated since 1997), and requested that his records be obtained in support of his claim.  In a May 2010 statement, he indicated that he had been going to the VA Community Based Outpatient Clinic (CBOC) in Warrensburg, Missouri and had just enrolled in the Columbia VA Medical Center (VAMC).  He again asked that his medical records from the Kansas City VAMC be obtained.  In May 2010 a clinician, who provided an address which appears to be from the Warrensburg Veterans Home, completed a Physician's Statement in which she reported that the Veteran had been diagnosed with diabetes mellitus and she had started treating him for this condition in May 2002.  During the May 2014 hearing, the Veteran reported that he had been diagnosed with diabetes mellitus in 1974.  

The only VA treatment record presently associated with the claims file is an April 2010 record from the Warrensburg CBOC, reflecting treatment by the Advanced Practice Nurse (APN) who completed the May 2010 Physician's Statement.  While a May 2011 rating decision granting service connection for bilateral hearing loss and tinnitus indicates that the evidence considered included treatment records from the Warrensburg CBOC and Columbia VAMC dated on April 1, 2011, this was clearly a typographical error, as the evidence of record included only the April 1, 2010 record from the Warrensburg CBOC.  Similarly, while an August 2013 statement from the Veteran's representative references a Physician's Statement received on June 4, 2012, this is also clearly a typographical error, as review of the representative's statement demonstrates that he was referring to the Physician's Statement received on June 4, 2010.  

Regardless, remand to obtain additional treatment records is not warranted.  During the May 2014 hearing, the undersigned asked the Veteran whether his doctors had said that his diabetes was caused by any in-service incident and he responded, "Diabetes is all they said."  He added that his doctors did not relate his diabetes back to herbicide exposure, noting that they did not ask him about that.  As discussed below, the evidence does not show in-service herbicide exposure.  In light of this fact, and the Veteran's May 2014 testimony, any outstanding treatment records would not be relevant, as they would not include evidence of a nexus between the Veteran's diabetes mellitus and service, the missing element of the claim.  Thus, remand for additional records would impose unnecessary additional burdens on adjudication resources with no benefit to the Veteran and is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Veteran has asserted that he was exposed to herbicides during his service in Okinawa from September to December 1965.  The VA Adjudication Procedure Manual provides procedures for verification of exposure to herbicides in locations other than the Republic of Vietnam or the Demilitarized Zone in Korea.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 10(o) (December 16, 2011).  Specifically, if the Veteran alleges exposure to herbicides in a location other than Thailand, he should be asked for the approximate dates, location, and nature of the alleged exposure.  If this information is received, VA should furnish the Veteran's detailed description to the Compensation Service via email to request a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service's review does not confirm that herbicides were used as alleged, and if sufficient information to permit a search by the Joint Services Records Research Center (JSRRC) has been provided, a request for verification of exposure to herbicides should be sent to that entity.  

Here, the Veteran was asked to provide details about his reported exposure to Agent Orange on Okinawa, and he has consistently described exposure during his service there from September to December 1965.  In August 2012, the RO made a request to the Compensation Service via email regarding the Veteran's reports of exposure to Agent Orange in Okinawa.  No response was received.  Nevertheless, the RO continued the steps outlined in the VA Adjudication Procedure Manual and, in April 2013, made a JSRRC request via the Defense Personnel Records Image Retrieval System (DPRIS) for verification of the Veteran's reported herbicide exposure in Okinawa.  This request correctly reported the Veteran's unit in Okinawa and his dates of service in Okinawa as documented in his service personnel records.  In May 2013, the DPRIS provided a negative response regarding the Veteran's reported exposure to herbicides in Okinawa and the RO made a formal finding of an inability to verify Agent Orange exposure.  While, in the May 2013 formal finding, the RO stated that there was no documented proof that the Veteran was exposed to herbicides in Thailand, this was clearly an error, as the memorandum itself refers to reported herbicide exposure in Okinawa.  

In light the actions taken by the RO to attempt to verify the Veteran's reported in-service herbicide exposure, to particularly include the April 2013 JSRRC request and May 2013 response, the Board finds that all necessary steps to attempt to verify the reported in-service herbicide exposure have been accomplished.  In this regard, while no response to the August 2012 email to the Compensation Service was received, the May 2013 JSRRC response specifically notes that the Veteran's 1965 unit history was reviewed, but that history did not document the use, storage, spraying, or transporting of herbicides.  Therefore, further attempts to verify the Veteran's reported in-service herbicide exposure in Okinawa are not warranted.  See Soyini, 1 Vet. App. at 546.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide a medical examination or obtain a medical opinion to decide this claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case.   McLendon, 20 Vet. App. at 83.  The standards of McLendon are not met in this case.  The Veteran has a current diagnosis of diabetes mellitus, however, in-service herbicide exposure has not been shown and the evidence of record does not suggest that his diabetes mellitus is otherwise related to service.  Thus, the second and third McLendon elements are not satisfied and, therefore, a VA examination is not required to decide this claim.  See McLendon, 20 Vet. App. at 83.  

In the March 2012 statement of the case (SOC), the RO listed a June 30, 2009 Board lecture series pertaining to herbicide exposure as being among the evidence considered.  While this lecture series is not associated with the claims folder, portions of it were included in the SOC.  In particular, the RO stated that VA had received from the Department of Defense information concerning the operational use, testing, and disposal of Agent Orange and other herbicides outside of Vietnam.  The RO indicated that Congress sought establishment of a presumption of herbicide exposure for all veterans who served on Johnston Island in the North Pacific between 1971 and 1977, as herbicides were stored in drums on Johnston Island between April 1972 and September 1977.  However, VA concluded that a presumption of exposure was not warranted for veterans who served on Johnston Island based on an analysis that indicated that the government's storage of herbicides on Johnston Island did not raise the same identification concerns as presented in Vietnam.  Rather, the storage of herbicides on Johnston Island was more closely associated with the storage of herbicides at military installations in the United States.  Additionally, because military contractors were responsible for the inventory, very few veterans who served on Johnston Island had duties that involved the direct handling of herbicides.  Regarding veterans that were stationed in Okinawa, the RO stated that there was no documentation of use or storage of Agent Orange or other herbicides in Okinawa.  Rather, the movement of mustard and nerve agents occurred from Okinawa to Johnston Island for destruction in Operation Red Hat in 1971.  Because pertinent portions of the June 2009 Board lecture series were included in the SOC, any failure to include the actual lecture series itself in the claims folder was harmless error.  

During the Board hearing, the undersigned Veterans Law Judge set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim for service connection for diabetes mellitus, and sought to identify any further development required to help substantiate the claim.  These actions satisfied the Veterans Law Judge's duty to fully explain the issues on appeal and suggest the submission of any evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to hearings before the Board).  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Analysis

The Veteran asserts that his current diabetes mellitus is related to in-service herbicide exposure in Okinawa.  Because the preponderance of the evidence is against the questions of whether or not the Veteran was exposed to herbicides during service and whether his current diabetes mellitus is related to service, the appeal will be denied.  

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Generally, the Board first determines whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 (2007). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As to credibility VA adjudicators may consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498 (1995); Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard. See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met. Id. at 1338-39.  

Diabetes mellitus is a chronic disease listed in section 3.309(a); therefore, the provisions of subsection 3.303(b) for chronic disabilities apply.  Walker, 708 F.3d at 1338.  

Service connection can be granted for certain diseases, including diabetes mellitus, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  However, the Veteran has not asserted, nor does the record indicate, that he served on land in the Republic of Vietnam.  Accordingly, the presumption of herbicide exposure does not apply and actual, direct exposure to herbicides must be shown.  See Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).  

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including diabetes mellitus shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

For the purposes of § 3.307, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i). 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee, 34 F. 3d at 1044.

The Veteran has a current diagnosis of diabetes mellitus, as reported in a May 2010 statement from an advanced practice nurse (APN).  Thus, a current disability is shown.  However, the evidence does not show that the Veteran was exposed to herbicides during service, or that his current diabetes mellitus is otherwise related to service.  

The Veteran asserts that he was exposed to herbicides, to include Agent Orange, during his service in Okinawa.  He asserted in his April 2010 claim that some of the chemicals he moved during his service in Okinawa included DDT, 2, 4, 5 T, and 2 4 D.  He acknowledged the Department of Defense's position that no herbicides were stored on Okinawa, but suggested that this position was taken because, "this was for the Japanese government, because the Japanese government didn't want it there."  In October 2010, he asserted that, in Okinawa, he transported various materials and supplies, including pallets of herbicides with an orange stripe around the drums.  He indicated that these drums were sometimes damaged and leaked, resulting in his exposure to the contents.  In April 2012, he described being on a detail to spray the fence lines to kill vegetation and grass, during which he would frequently take naps on the wheels on the back of his trailer, which he was certain had come into contact with these sprayed chemicals.  In his April 2012 VA Form 9, he reiterated that he handled various herbicides in Okinawa, including drums with orange bands, handled leaking drums, and stated that he mixed the herbicide with diesel fuel to spray around fences and buildings.  During the May 2014 hearing, he testified that he hauled "orangeish" barrels with diamond placards, among other cargo, in Okinawa and that his truck was backed up against the fence and a detail "went around spraying the fences."  He added that he could not tell if the substance being sprayed along the fence was Agent Orange or not, but that it killed vegetation pretty quickly.  

The Veteran's service personnel records verify that he served in Okinawa as a light truck driver with the 53rd Transportation Company from September 1965 to December 1965.  

The Veteran has submitted several articles from the internet in support of his assertion that he was exposed to herbicides during his service in Okinawa; however, the articles fail to demonstrate his in-service herbicide exposure.  In this regard, one article reports that the 267th Chemical Company was reassigned to the 196th Ordinance Battalion, 2nd Logistics Command in Okinawa in 1965 and, in 1971, the government directed relocation of chemical munitions from Okinawa to Johnston Island.  Another article reports that chemical weapons had been stored on Johnston Island since 1971, and cited the weapons stored there as including rockets, projectiles, mines, mortars, and ton containers containing both nerve and mustard agents.  This article states that the chemical munitions stockpile at Johnston Atoll originated from locations including Okinawa, noting that chemical weapons formerly held in Okinawa were transferred to the Atoll in 1971 during Operation Red Hat.  The article adds that, in 1972, the Air Force moved Agent Orange stocks to Johnston Atoll.  

While these articles indicate that chemicals were moved from Okinawa to Johnston Island, they do not demonstrate that these chemicals included herbicides.  While one of these articles reports that the Air Force moved Agent Orange stocks to Johnston Atoll in 1972, this does not demonstrate the Agent Orange was moved from Okinawa.  In any event, movement of chemicals from Okinawa to Johnston Island was several years after the Veteran's separation from service.    

Another article reports that, in 2007 it came to light that VA awarded compensation to a marine who developed prostate cancer as a result of exposure to Agent Orange in the northern jungles of Okinawa.  This article also states that, in 2009, VA "admitted that 'herbicide agents were stored and later disposed in Okinawa' during operation Red Hat - the 1971 US military project to remove its stockpiles of chemical and biological weapons from Okinawa to Johnston Island."  This article further reports that over 20 veterans had come forward with firsthand accounts of experiences with Agent Orange on Okinawa.  In his October 2010 notice of disagreement (NOD), the Veteran cited a January 1998 Board decision for the premise that Agent Orange was handled and distributed in Okinawa.  The Veteran asserted in an April 2012 statement that he had found three other service members who were receiving benefits from duty in Okinawa, one of whom was also a truck driver.  

In his August 2013 Statement of Accredited Representative in Appealed Case, the Veteran's representative cited a September 2011 internet article which reported that, in April 2011, The Japan Times published an article based upon the testimonies of three U.S. veterans titled "Evidence for Agent Orange on Okinawa."  The Veteran's representative discussed how these three service members described the presence of Agent Orange in Okinawa and reported that, accompanying the article was a photograph of a drum of Agent Orange on Okinawa.  The September 2011 article was not included in the representative's submission, but, as the citation was provided, has been reviewed by the Board.  This article also discusses the January 1998 VA decision granting service connection for prostate cancer to a Veteran as a result of service in Okinawa from 1961 to 1962.  The article references a November 2009 VA decision which denied a veteran's claim based on exposure to defoliants in Okinawa between 1962 and 1964, but reportedly stated that records pertaining to Operation Red Hat showed that herbicide agents were stored and later disposed in Okinawa from August 1969 to March 1972.  The article references the accounts of several veterans regarding the presence of defoliants in Okinawa.   

The September 2011 article cited by the Veteran's representative in the August 2013 statement includes a link to the April 2011 article.  While this article does include a photograph of a service member reportedly riding a motorcycle past a barrel of Agent Orange in Okinawa, the article reflects that this service member was stationed in Okinawa in 1970, years after the Veteran in this case had separated from service.  

The Veteran's representative also pointed out in his August 2013 statement that the 267th Chemical Company was reassigned to the 196th Ordinance Battalion, 2nd Logistics Command in Okinawa in 1965, the same time frame that the Veteran served there, and argued that the Veteran's assertions regarding in-service herbicide exposure "made good common sense" in light of known problems such as ongoing rain in the Far East during a good portion of the year, making the requirement for non-soluble defoliants a reality.  

To the extent that the Veteran, including via his representative, has submitted articles which include the reports of other service members regarding the presence of herbicides on Okinawa, these articles do not demonstrate that the Veteran in this case was exposed to herbicides during service.  Further, to the extent that the Veteran argues that his alleged in-service herbicide exposure in Okinawa should be recognized based on determinations made in claims for benefits made by other veterans, including in a January 1998 Board decision, prior Board decisions are not precedential and the decision as to one appellant can have no precedential weight in the decision for a different veteran.  38 C.F.R. § 20.1303.  Board decisions must be made based on the particular facts and applicable legal authority specific to the case before it.  Id.  The competent, probative evidence in this case does not demonstrate that the Veteran was exposed to herbicides during service.  

Also in support of his reported exposure to herbicides in Okinawa, the Veteran submitted an April 2010 email from a fellow service member who reported being stationed with the Veteran in California from December 1963 to August 1965, when they were reportedly dispatched to Okinawa.  He stated that, in Okinawa, they hauled lumber, "C" rations, clothes, and steel barrels with seals indicating that the contents were hazardous chemical materials.  The fellow service member reported that "Most everything that went to Vietnam went through Okinawa."  He indicated that, when he was in service, he and other service members did not know what the numbers and letters [presumably on items being hauled] meant, or that Agent Orange was something other than a material used to kill trees and bush.  

As laypersons, the Veteran and the fellow service member who submitted the April 2010 email in support of the Veteran's claim are competent to report that which is capable of their lay observation; however, there is no indication that they have the medical or scientific training or expertise to identify herbicides to which they were reportedly exposed during service.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2011) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).

Moreover, there are some inconsistencies in the Veteran's statements regarding his alleged in-service herbicide exposure.  For example, in his October 2010 NOD, he reported that he unloaded and hauled pallets of herbicides with an orange stripe around the drums in Okinawa and sometimes the drums were damaged by forklifts and would be leaking and the contents would get on his hands and clothes.  He stated that, in the case of a leaking drum, the herbicide would be transferred to a new drum with hand pumps inserted into the damaged drum to transfer liquid so it could be shipped.  In his April 2012 VA Form 9, the Veteran reported that he had to handle leaking drums and transfer the contents to other empty drums, but was not issued any protective gear for handling leaking and damaged drums.  During the May 2014 hearing, however, the Veteran asserted that there could have been some kind of leakage of herbicide barrels, but he was not really aware of any reports or instances of leakage.  He added, "So I don't really recollect anything just, you know, knowing that it was leaking and I'd dip my hands in it and stuff, so."  The undersigned sought clarification, asking, "You never did dip your hands in anything?" and the Veteran clarified, "No."  This testimony appears inconsistent with the Veteran's October 2010 statement that sometimes drums were damaged by forklifts and would be leaking and the contents would get on his hands and clothes and, in the case of a leaking drum, the herbicide would be transferred to a new drum with hand pumps inserted into the damaged drum to transfer liquid.  This inconsistency calls into question the credibility of his assertions.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Moreover, the RO specifically sought to verify the Veteran's reported in-service herbicide exposure by contacting both the National Personnel Records Center (NPRC) and making a JSRRC request; however, the NPRC responded in May 2010 that there was no record of exposure to herbicides.  In May 2013, the JSRRC responded that it had reviewed the 1965 unit history of the 53rd Transportation Company, but that history did not document the use, storage, spraying, or transporting of herbicides.  Therefore, the JSRRC concluded that it was unable to verify or document that the Veteran transported Agent Orange or that he was exposed to Agent Orange or other tactical herbicides while stationed in Okinawa in 1965.  In May 2013, the RO made a formal finding of the inability to verify Agent Orange exposure, citing the May 2010 NPRC response and the May 2013 JSRRC response.  The Board finds the responses from the NPRC and the JSRRC regarding the Veteran's alleged in-service herbicide exposure to be more probative than his lay assertions.  In summary, the Veteran's assertions regarding in-service herbicide exposure are outweighed by May 2010 NPRC response and the May 2013 JSRRC response.  Thus, the presumptive regulations regarding herbicide exposure are not applicable in this case.  See 38 C.F.R. § 3.309(e).

The Veteran is not, however, precluded from proving entitlement to service connection on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).  He has not, however, asserted that his diabetes mellitus is directly related to service other than his assertion that it is related to in-service herbicide exposure.  Service treatment records are negative for complaints regarding or findings of diabetes mellitus and the Veteran has not provided, or alluded to, any opinions or evidence in support of a claim for direct service connection.  Further, while diabetes mellitus is a chronic disease listed in 38 C.F.R. § 3.309(a), the Veteran has not asserted, nor does the record reflect, a continuity of symptomatology of diabetes mellitus since service.  Rather, he indicated in his April 2010 claim for service connection that diabetes mellitus began in 1990.  During the May 2014 hearing, he testified that he was diagnosed with diabetes mellitus in 1974.  Accordingly, service connection on a direct basis or based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted.

Further, there is no indication that the Veteran's diabetes mellitus was manifested to a compensable degree within one year of separation from service.  Rather, as indicated, he has reported at various times during the pendency of the appeal that he was diagnosed with diabetes mellitus in 1974 and that his condition had its onset in 1990.  Therefore, service connection is not warranted on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

For the reasons discussed above, the claim is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus, to include as due to in-service herbicide exposure, is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


